UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended March 31, 2012; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 000-27783 VISTA INTERNATIONAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 84-1572525 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5th Ave, Commerce City, Colorado 80022 (Address of principal executive offices, including zip code) (303) 690-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x. Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. As of May 15, 2012, Vista International Technologies, Inc. had outstanding 120,479,461 shares of common stock, par value $0.001 per share. VISTA INTERNATIONAL TECHNOLOGIES, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements -Unaudited Consolidated Balance Sheets at March 31, 2012 (unaudited) and December 31, 2011 F-1 Consolidated Statements of Operations for the Three months ended March 31, 2012 and 2010 (unaudited) F-2 Consolidated Statements of Cash Flows for the Three months ended March 31, 2012 and 2010 (unaudited) F-3 Notes to Unaudited Interim Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART 2 - OTHER INFORMATION Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities And Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Reserved 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 9 Vista International Technologies Inc. Condensed Consolidated Balance Sheets March 31, December 31, ASSETS (unaudited) Current assets: Cash $ $ Accounts receivable, net Other receivables 44 Prepaid expenses Total current assets Environmental deposit Deposits Property and equipment, net Intangibles, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Accrued compensation and payroll liabilities Accrued interest Notes payables - related parties Notes payable - stockholder Notes payable and capital leases, current portion Convertible Notes payable net of debt discount Derivative liability Total current liabilities Other long-term liabilities Notes payable and capital leases, less current portion - Total liabilities Commitments and contingencies - - Stockholder’s deficit: Preferred stock, $0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding at March 31, 2012 and December 31, 2011 - - Common stock, $0.001 par value; 200,000,000 shares authorized; 120,479,461 shares issued outstanding at March 31, 2012 and December 31, 2011 Additional paid-in capital Common stock to be issued - Accumulated deficit ) ) Total stockholder’s deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements F-1 Vista International Technologies Inc. Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31 Revenues $ $ Cost of revenue Environmental remediation expenses ) Gross (loss) profit ) Operating expenses: Selling, general and administrative expenses Total operating expenses Loss from operations ) ) Other income (expense): Interest expense, net ) ) Gain on change in the fair value of derivative liability - Other Income Other expense ) ) Loss before income taxes ) ) Income tax expenses - Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of the unaudited condensed consolidated financial statements F-2 Vista International Technologies, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Environmental remediation expenses ) Amortization of deferred debt discount - Gain on change in fair value of derivative liability ) - Changes in operating assets and liabilities: Accounts receivable, net ) Prepaid expenses Other receivables, deposits and restricted cash Accounts payable and accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Property and equipment and intangible asset purchases ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayments on debt ) ) Proceeds for Common Stock to be Issued - Proceeds from notes payable and capital lease - Proceeds from related party notes Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $
